Case 3:18-cv-00106-GEC Document 1-4 Filed 11/01/18 Page 1 of 18 Pageid#: 32




                          Exhibit 4
Case 3:18-cv-00106-GEC Document 1-4 Filed 11/01/18 Page 2 of 18 Pageid#: 33




                                             July 5, 2018

Via Certified U.S. Mail and Electronic Mail

FOIA Officer
USDA Forest Service, FOIA Service Center
1400 Independence Ave. SW
Mail Stop: 1143
Washington, DC 20250-1143
WO_FOIA@fs.fed.us

Re:      Freedom of Information Act Request for Records Related to the Processing of Freedom
         of Information Act Requests

         Dear FOIA Officer,

       Pursuant to the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552 and 7 C.F.R. Part
1, Subpart A, the Southern Environmental Law Center (“SELC”) hereby requests access to the
following documents or other public records as described below.

      A. Parameters applicable to all request categories.

         1. This request seeks records created, sent, forwarded, re-sent, or received by any
            officers, employees, agents, or consultants of the Washington Office of the United
            States Forest Service, whether or not the records originated from the Forest Service,
            another agency, or any other source.

         2. This request is limited to the time period from January 20, 2017 until the date of
            search for responsive records.

         3. For purposes of this request, “records” includes any and all tangible recordations of
            information in any medium, hardcopy or electronic, analog or digital. This request
            includes, without limitation, memoranda, instructions, guidance, communications,
            emails, attachments, or notes or logs from telephone calls or meetings. This request
            also extends to any metadata associated with otherwise responsive records.
            Additionally, this request includes all versions, draft or final, of all otherwise
            responsive records.
Case 3:18-cv-00106-GEC Document 1-4 Filed 11/01/18 Page 3 of 18 Pageid#: 34




     4. For purposes of this request, it is not necessary to provide copies of publicly available
        statutes, regulations, executive orders, or guidance issued by any agency outside of
        the Department of Agriculture.

  B. Specific request categories. Please promptly provide the following:

     1. Records related to any instruction or decision to delay or defer, or any policy or
        practice of delaying or deferring, the acknowledgement to, response to, or processing
        of any FOIA request(s);

     2. Records related to any instruction or decision deviating from existing policy practice,
        or procedure in the processing of or response to FOIA requests, whether generally
        applicable to all requests or specific categories of requests or requesters;

     3. Records related to any change, by instruction, guidance, memoranda, or otherwise, to
        policy, practice, or procedure in the processing of or response to FOIA requests,
        whether generally applicable to all requests or specific categories of requests or
        requesters;

     4. Any and all FOIA requests or related records (e.g., summaries, descriptions, or lists of
        FOIA requests) that were forwarded to or reviewed by any person(s) whose primary
        duties do not include the processing of FOIA requests, for any purpose other than
        obtaining the requested records from a custodian thereof, along with any associated
        responses, instructions, or annotations from the person(s) to whom the requests or
        related records were forwarded or by whom the requests or related records were
        reviewed;

     5. Records related to the “track,” priority, standards, or scrutiny with which requests are
        reviewed or processed based on any characteristic of the request other than number of
        responsive pages or the need to consult with another agency, including but not limited
        to the identity or type of requester, subject matter of the request, the relationship of
        the request to a matter of public controversy or likelihood of litigation;

     6. Records created in response to or otherwise associated with the Forest Service’s
        receipt of the enclosed FOIA requests from the Southern Environmental Law Center,
        including any communications, memoranda, guidance, directives, or notes, and also
        including any annotated versions of the enclosed requests that are not identical to the
        requests themselves;




                                              2
Case 3:18-cv-00106-GEC Document 1-4 Filed 11/01/18 Page 4 of 18 Pageid#: 35




       7. Records of time spent by Forest Service staff processing, communicating about,
          assessing the merits of, making recommendations about, drafting responses to,
          searching for records responsive to, reviewing records responsive to, or estimating
          fees associated with, or otherwise working on the enclosed FOIA requests from the
          Southern Environmental Law Center;

       8. All FOIA requests properly received by the Forest Service, submitted by any
          person(s), to which the Forest Service has not provided a response other than an
          automated acknowledgment of receipt; and

       9. All FOIA requests properly received by the Forest Service, submitted by any
          person(s), to which the Forest Service has not provided an initial determination and
          for which the 20-day time limit for an initial determination has elapsed.

   C. Format of production. Please produce the above-specified records as follows:

       1. For hardcopy, written, or printed records, please produce the records as photocopies
          or scanned “.pdf” files.

       2. For analog recordings, please produce the records in the same format as they were
          created.

       3. For email, please produce the records in “.pst” format.

       4. For other electronic files, please produce records in their native format.

       5. For all records, please ensure that metadata is not lost through the conversion of file
          formats.

       6. Electronic documents may be produced on CD-ROMs, hard drives, external USB
          “thumb drives” or “flash drives,” or by other means. We are happy to arrange
          transmission of documents over cloud-based document sharing services.

   D. Exemptions and redactions.

        If you take the position that any of the above-described public records are not open to
public inspection under FOIA, please explain the basis for your position and identify any statute,
rule of law, or other authority upon which you rely. In accordance with FOIA, 5 U.S.C. §
552(b), please produce all segregable portions of responsive documents and justify any
redactions by reference to specific FOIA exemptions, including grounds for your reasonable



                                                3
    Case 3:18-cv-00106-GEC Document 1-4 Filed 11/01/18 Page 5 of 18 Pageid#: 36




belief that disclosure would harm an interest protected by the referenced exemption. See 5
U.S.C. § 552(a)(8)(A)(i)(I).

       E. Fee Waiver.

       If fees will be incurred for search time, or if fees will be incurred for document
reproduction, SELC requests that the fees be waived as provided by 5 U.S.C. § 552(a)(4)(A)(iii),
because public disclosure of the requested information “is likely to contribute significantly to
public understanding of the operations or activities of the government and is not primarily in the
commercial interest of the requester.”

       The Forest Service will grant a FOIA fee waiver request if it determines that the
disclosure is in the public interest. 1 In deciding whether a fee waiver is in the public interest, the
Forest Service considers the following criteria:

            (i) The subject of the request, i.e., whether the subject of the requested records
            concerns “the operations or activities of the government”;

            (ii) The informative value of the information to be disclosed, i.e., whether the
            disclosure is “likely to contribute” to an understanding of government operations
            or activities;

            (iii) The contribution to an understanding of the subject by the general public
            likely to result from disclosure, i.e., whether disclosure of the requested
            information will contribute to “public understanding”;

            (iv) The significance of the contribution to public understanding, i.e., whether the
            disclosure is likely to contribute “significantly” to public understanding of
            government operations or activities;

            (v) The existence and magnitude of a commercial interest, i.e., whether the
            requester has a commercial interest that would be furthered by the requested
            disclosure; and,

            (vi) The primary interest in disclosure, i.e., whether the magnitude of the
            identified commercial interest of the requester is sufficiently large, in comparison
            with the public interest in disclosure, that disclosure is “primarily in the
            commercial interest of the requester.” 2
1
    7 C.F.R. Part 1, Subpart A, App. A, § 6(a).
2
    Id. § 6(a)(1).


                                                     4
    Case 3:18-cv-00106-GEC Document 1-4 Filed 11/01/18 Page 6 of 18 Pageid#: 37




         All of these factors weigh in favor of the grant of a fee waiver here. First, the requested
records “concern ‘the operations or activities of the government.’” 3 The Forest Service is a
federal government agency, and the requested records concern the Forest Service’s processing
(or failure to process) requests from the public as required by FOIA. These government actions
(or failures to act) are government operations or activities, mandated by statute.

         Second, the requested records have informative value, as they will illuminate the Forest
Service’s operations and activities on matters of public significance. 4 The requested information
will illuminate, among other things, the decisions, policies, procedures, or practices of the Forest
Service in fulfilling (or failing to fulfill) its statutory duty to promptly make available public
records. The requested records will help the public better understand why the Forest Service has
complied with (or failed to comply with) its statutory duties with respect to different requests for
public information.

         Third, disclosure of the requested information is likely to result in greater public
understanding on these matters. 5 SELC is an environmental organization that routinely shares
information concerning the activities and operations of government agencies, including
information concerning the Forest Service, via its website, press releases, public comments,
published reports, in-person presentations, interviews with the media, and direct communications
with other interested organizations. 6 SELC intends to review and analyze the information
provided in response to this request and to share this information and its analysis with its
supporters, other interested organizations, members of the press, and the general public at
appropriate times through these various mediums. Given the nature of the information sought,
the high level of public interest in transparency and accountability in government activities, and
SELC’s plan for sharing and publicizing the results of its findings with members of the public, it
is likely that disclosure of the requested information will contribute to public understanding. 7

       Fourth, the contribution to public understanding is likely to be significant. The Forest
Service’s practices with respect to FOIA significantly affect the ability of the public to

3
    Id. § 6 (a)(1)(i).
4
    7 C.F.R. Part 1, Subpart A, App. A, § 6(a)(ii).
5
    Id. § 6(a)(iii).
6
  See, e.g., Southern Environmental Law Center, Atlantic Coast Pipeline Decision Puts National Forests at Risk,
https://www.southernenvironment.org/news-and-press/press-releases/atlantic-coast-pipeline-decision-puts-national-
forests-at-risk.
7
 Cf. Forest Guardians v. Dep’t of Interior, 416 F.3d 1173, 1180 (10th Cir. 2005) (online newsletter, email lists and
website help show that requested information is likely to contribute to public understanding); D.C. Tech. Assistance
Org. v. U.S. Dep’t of Housing & Urban Dev., 85 F. Supp. 2d 46, 49 (D.D.C. 2000) (noting that “technology has
made it possible for almost anyone to fulfill th[e] requirement” that requested documents will likely contribute to an
understanding of government activities or operations).



                                                          5
    Case 3:18-cv-00106-GEC Document 1-4 Filed 11/01/18 Page 7 of 18 Pageid#: 38




understand the agency’s decisions and to engage on those decisions in NEPA commenting
processes and other permit reviews. Documents or records in the Forest Service’s possession
relating to the timely availability of public information are thus likely to contribute significantly
to the public’s understanding.

        As to the final two factors, SELC has no commercial interest in the disclosure. 8 SELC is
a 501(c)(3) nonprofit organization with a public interest mission and, by definition, no
commercial interests. SELC seeks the disclosure solely in the public interest of obtaining
information about the Forest Service’s activities and operations related to the handling of FOIA
requests. Although SELC is a legal organization, SELC does not profit, or otherwise have a
commercial interest, in document review or litigation. SELC does not charge its clients for
attorney time or enter into contingency agreements, nor does it sell or distribute government
information for financial gain. Further, it would not be proper for the agency to claim that, just
because SELC is a legal organization, there is some abstract possibility of future litigation which
creates a commercial interest, since any such possibility is not itself a commercial interest. 9

        Congress intended federal agencies to be guided by the principle that “fee waivers play a
substantial role in the effective use of the FOIA, and they should be liberally granted to all
requesters other than those who are commercial users.” 10 “[T]he presumption should be that
requesters in these categories are entitled to fee waivers, especially if the requesters will publish
the information or otherwise make it available to the general public.” 11 Given this presumption,
as well as the strong likelihood that the release of the requested information will significantly
contribute to the public’s understanding of the activities and operations of the government, the
Forest Service should grant SELC a waiver of any fees that would otherwise be assessed.

       In the event that the Forest Service declines to grant the fee waiver request, we
understand that the first two search hours and 100 pages of documents are free. 12 If the waiver is
denied and the request will involve more than two search hours or more than 100 pages of
documents, please contact me before the request is processed to discuss this matter.

       If you have any questions, please do not hesitate to contact me. I am happy to work with
you to clarify the scope of our request and to facilitate the production of the requested public
records. Thank you in advance for your assistance.
8
    7 C.F.R. Part 1, Subpart A, App. A, § 6(a)(v)-(vi).
9
    See McClellan Ecological Seepage Situation v. Carlucci, 835 F.2d 1282, 1287 n.4 (9th Cir. 1987).
10
  132 Cong. Rec. S14298 (Sept. 30, 1986) (Sen. Leahy) (emphasis added); Judicial Watch v. Rossotti, 326 F.3d
1309, 1312 (D.C. Cir. 2003); McClellan Ecological Seepage Situation v. Carlucci, 835 F.2d 1282, 1284 (9th Cir.
1987).
11
     Ettlinger v. FBI, 596 F. Supp. 867, 873 (D. Mass. 1984) (quoting legislative history).
12
     7 C.F.R. Part 1, Subpart A, App. A, § 3(a).



                                                             6
Case 3:18-cv-00106-GEC Document 1-4 Filed 11/01/18 Page 8 of 18 Pageid#: 39




      Sincerely,



      Sam Evans
      National Forests and Parks Program Leader
      Southern Environmental Law Center
      48 Patton Ave., Suite 304
      Asheville, NC 28801
      sevans@selcnc.org
      (828) 258-2023 (office)

Enclosures
       1. July 20, 2017 FOIA request from SELC to USFS Washington Office for
           communications concerning the Atlantic Coast Pipeline
       2. January 3, 2018 FOIA request from SELC to USFS Washington Office regarding
           revisions to Forest Service’s NEPA procedures




                                            7
Case 3:18-cv-00106-GEC Document 1-4 Filed 11/01/18 Page 9 of 18 Pageid#: 40




July 20, 2017
FREEDOM OF INFORMATION ACT RECORDS REQUEST
Via email to:

FOIA Officer
USDA Forest Service, FOIA Service Center
1400 Independence Ave., SW
Mail Stop: 1143
Washington, DC 20250-1143
wo_foia@fs.fed.us


   Re: Freedom of Information Act request for communications concerning the
      Atlantic Coast Pipeline
Dear FOIA Officer:
   This is a request for records in the custody of the United States Forest Service
(“Forest Service”) submitted by the Southern Environmental Law Center (“SELC”).
SELC is a non-profit, public-interest organization which advocates for and represents
other organizations that also advocate for, among other things, adequate implementation
of and compliance with the National Environmental Policy Act and other federal
environmental statutes by federal agencies.
   A. Request for Records
   As authorized by the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, as
amended, SELC requests the following records in the possession or control of the Forest
Service:
   •   All records of communications consisting of direction and/or instructions from the
       Forest Service’s Washington Office, the Forest Service’s Regional Offices, offices
       within the Department of Agriculture, or from the White House or any office
       within the Executive Office of the President, regarding the grant or denial of forest
       plan amendments and/or special use permits for the Atlantic Coast Pipeline.
   •   All records of communications from developers of the Atlantic Coast Pipeline to
       the Forest Service, the Department of Agriculture, or the White House or any
       office within the Executive Office of the President concerning the timing of a
Case 3:18-cv-00106-GEC Document 1-4 Filed 11/01/18 Page 10 of 18 Pageid#: 41




          Forest Service decision for forest plan amendments and/or special use permits for
          the Atlantic Coast Pipeline.
This request is limited to records created, communicated, or received between the dates
of October 1, 2016, and the present.
   As used above, the term “records” includes, without limitation, all communications,
correspondence, records of phone conversations, transcripts of testimony, minutes or
notes of meetings, electronic mail, PowerPoint or other similar presentations,
memoranda, reports, maps, photographs, drawings, data, tables, spreadsheets, formulas,
notes, observations, impressions, contracts, and policies or directives, whether in an
electronic or print medium, original or copy, or draft or final form.
    If records (or any portions thereof) are determined to be exempt for any reason, please
provide any segregable material and indicate how much material has been withheld and
on what grounds. 5 U.S.C. § 552(b); 7 C.F.R. § 1.7. To the extent that the requested
records are maintained in a common electronic format, we request that they be provided
in that format.
B.       Fee Waiver Request
    We also request a fee waiver in connection with this request for records. Fee waivers
are to be granted whenever disclosure would serve the public interest (as opposed to a
commercial interest) and would contribute significantly to public understanding of
government operations or activities. 1 Here, the request would serve no commercial
interest. SELC, a non-profit public interest organization, lacks any commercial interest in
the records, and none of its clients have any such interest. SELC is dedicated to using the
power of the law to protect clean air, clean water, and special places throughout the six
Southeastern states in which we work: Alabama, Tennessee, Georgia, South Carolina,
North Carolina, and Virginia. SELC does not charge its clients for legal advice or
representation; instead, SELC provides such advice and representation free of charge
within the scope of its mission.
   We seek these records in order to inform the public about how the Forest Service’s
decisions with regard to the Atlantic Coast Pipeline have taken shape. Disclosure of
records responsive to this request will aid the public’s understanding of how the Forest
Service arrived at its prospective decision to grant or deny special use permits/forest plan
amendments for the Atlantic Coast Pipeline. SELC has extensive experience in
reviewing, understanding, synthesizing, and communicating information relating to the

1
    5 U.S.C. § 552(a)(4)(A)(iii).

                                              2
Case 3:18-cv-00106-GEC Document 1-4 Filed 11/01/18 Page 11 of 18 Pageid#: 42




National Environmental Policy Act, National Forest Management Act, and other relevant
statutes and regulations in our Southeastern states, furthering public understanding and
dialogue. 2
    Further, this enhanced understanding will accrue to a significant segment of the
public. In addition to making information available on our website to anyone searching
for it, 3 SELC also actively distributes information to the public through newsletters and
other publications. 4 SELC also disseminates information about issues related to NEPA
and national forest management by participating in meetings and conferences. Further,
SELC coordinates with a diverse collection of partner organizations actively working to
participate in the environmental review of projects undertaken by federal agencies
including the U.S. Forest Service. Each of these partners has its own base of supporters to
which it will disseminate the information disclosed pursuant to this request. Supporters of
SELC and its partners are directly affected by decisions made by federal agencies
through the NEPA and NFMA processes. As a result, information about any responsive
records will be shared with a substantial portion of the public, and, specifically, a portion
of the public affected by and involved with participation in NEPA and NFMA processes.
    In reviewing this information and distilling it for the public, SELC’s legal expertise
will enable it to explain to the public any permitting decisions relating to construction of
the Atlantic Coast Pipeline on National Forest lands. Since Dominion Energy announced
the Atlantic Coast Pipeline project three years ago, the project has generated widespread
public interest, including public interest in impacts to public lands. It is routinely the
subject of press stories in Virginia, and thousands of commenters have participated in
opportunities for public input with the Forest Service, the Federal Energy Regulatory
Commission, and state agencies.
    If this request for a fee waiver is denied, please notify us promptly and provide an
estimate of the fees associated with the request. If you require any further information or


2
 See http://www.southernenvironment.org/news-and-press/in-the-news for current examples of media
coverage informed by information disseminated by SELC.
3
  For examples relevant to federal agencies and the Atlantic Coast Pipeline, please visit SELC’s website
at https://www.southernenvironment.org/cases-and-projects/proposed-natural-gas-pipeline-threatens-
scenic-western-virginia; https://www.southernenvironment.org/news-and-press/press-releases/selc-
requests-ferc-hearing-as-dominion-duke-energy-look-to-build-acp-on-the;
https://www.southernenvironment.org/news-and-press/press-releases/groups-applaud-u.s.-forest-service-
decision-to-reject-atlantic-coast-pipeli.
4
 To see some recent examples, please visit http://www.southernenvironment.org/news-and-
press/publications.

                                                    3
Case 3:18-cv-00106-GEC Document 1-4 Filed 11/01/18 Page 12 of 18 Pageid#: 43




documentation, please do not hesitate to contact us. Thank you for your prompt attention
to this request.




                                        Sincerely,




                                        Gregory Buppert, Senior Attorney
                                        Southern Environmental Law Center
                                        201 West Main Street, Suite 14
                                        Charlottesville, VA 22902
                                        (434) 977-4090
                                        gbuppert@selcva.org




                                           4
Case 3:18-cv-00106-GEC Document 1-4 Filed 11/01/18 Page 13 of 18 Pageid#: 44




                                           January 3, 2018

Via Electronic Mail and U.S. Mail
USDA Forest Service, FOIA Service Center
1400 Independence Avenue, SW
Mail Stop: 1143
Washington, DC 20250-1143
wo_foia@fs.fed.us


Re:       Freedom of Information Act Request Regarding Revisions to Forest Service’s NEPA
          procedures

Dear FOIA Officer:

       Pursuant to the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552 and 7 C.F.R. Part
1, Subpart A, the Southern Environmental Law Center (“SELC”) hereby requests access to the
following documents or other public records:

         All materials provided to and/or presented by Forest Service staff in connection with the
          agency’s National Workshop on Environmental Analysis and Decision-making, held
          between September 26, 2017, and September 28, 2017, in Phoenix, Arizona.

         All documents or records relied on by the agency in development of the agency’s
          National Workshop on Environmental Analysis and Decision-making, held between
          September 26, 2017, and September 28, 2017, in Phoenix, Arizona.

         All documents or records relied on by the agency in developing the agency’s National
          Environmental Policy Act (“NEPA”) Procedures Revision Advance Notice of Proposed
          Rulemaking, published in the Federal Register on January 3, 2018, 83 Fed. Reg. 302-303,
          Docket No. RIN 0596-AD31, Document Number 2017-28298. This request is limited to
          documents, studies, memoranda, analyses, or other similar records evaluating,
          documenting, or otherwise relating to the efficiency or timeliness of decisions under
          existing NEPA procedures.

         Notes from or materials received, distributed, or exchanged in connection with any
          December 11, 2017 meeting(s) attended by forest products industry representatives,
          representatives of sportsmen’s organizations, Secretary of Interior Ryan Zinke, Secretary
Case 3:18-cv-00106-GEC Document 1-4 Filed 11/01/18 Page 14 of 18 Pageid#: 45




          of Agriculture Sonny Perdue, other staff from the Departments of Interior and
          Agriculture, or any subset of those attendees. This request is limited to records related to
          NEPA or levels of forest management.

        Please include records up to the date that the agency commences its search for responsive
records. If you take the position that any of the above-described public records are not open to
public inspection under FOIA, please explain the basis for your position and identify any statute,
rule of law, or other authority upon which you rely. In accordance with FOIA, 5 U.S.C. §
552(b), please produce all segregable portions of responsive documents and justify any
redactions by reference to specific FOIA exemptions.

        We believe materials responsive to this request will be available electronically. To reduce
the administrative burden on the Forest Service and minimize costs of printing and copying, we
request that those materials be produced electronically if possible. Electronic documents may be
produced on CD-ROMs, external USB “thumb drives” or “flash drives,” or by other means. We
are happy to arrange transmission of documents over web-based document sharing services such
as Sharefile. For any documents that cannot be provided electronically, we request hard copies
of the documents.

        If fees will be incurred for search time, or if fees will be incurred for document
reproduction, SELC requests that the fees be waived as authorized by 5 U.S.C.
§ 552(a)(4)(A)(iii), because public disclosure of the requested information “is likely to contribute
significantly to public understanding of the operations or activities of the government and is not
primarily in the commercial interest of the requester.”

       The Forest Service will grant a FOIA fee waiver request if it determines that the
disclosure is in the public interest. 1 In deciding whether a fee waiver is in the public interest, the
Forest Service considers the following criteria:

          (i) The subject of the request, i.e., whether the subject of the requested records
          concerns “the operations or activities of the government”;

          (ii) The informative value of the information to be disclosed, i.e., whether the
          disclosure is “likely to contribute” to an understanding of government operations
          or activities;




1
    7 C.F.R. Part 1, Subpart A, App. A, § 6(a).

                                                   2
Case 3:18-cv-00106-GEC Document 1-4 Filed 11/01/18 Page 15 of 18 Pageid#: 46




          (iii) The contribution to an understanding of the subject by the general public
          likely to result from disclosure, i.e., whether disclosure of the requested
          information will contribute to “public understanding”;

          (iv) The significance of the contribution to public understanding, i.e., whether the
          disclosure is likely to contribute “significantly” to public understanding of
          government operations or activities;

          (v) The existence and magnitude of a commercial interest, i.e., whether the
          requester has a commercial interest that would be furthered by the requested
          disclosure; and,

          (vi) The primary interest in disclosure, i.e., whether the magnitude of the
          identified commercial interest of the requester is sufficiently large, in comparison
          with the public interest in disclosure, that disclosure is “primarily in the
          commercial interest of the requester.” 2

        All of these factors weigh in favor of the grant of a fee waiver here. First, the requested
records “concern ‘the operations or activities of the government.’” 3 The Forest Service is a
federal government agency, and the requested records concern recent meetings involving Forest
Service officials and the Forest Service’s initiation of a regulatory process to revise its NEPA
procedures. Such meetings and regulatory efforts are government operations or activities and,
because they concern the agency’s NEPA implementation—“a key component of its overall
environmental analysis and decision-making process” 4—they relate to a large category of the
Forest Service’s work and public engagement. The requested information thus satisfies the first
fee waiver factor. 5

         Second, the requested records have informative value, as they will illuminate the Forest
Service’s operations and activities on matters of public significance. 6 The requested information
will illuminate, among other things, the content of the Forest Service’s National Workshop on
Environmental Analysis and Decision-making, the bases for its initiation of major regulatory
reform, and the information it has received from or shared with other stakeholders on these
2
    Id. § 6(a)(1).
3
    Id. § 6 (a)(1)(i).
4
    83 Fed. Reg. 302.
5
  See, e.g., Forest Guardians v. Dep’t of Interior, 416 F.3d 1173, 1178 (10th Cir. 2005) (holding
that release of records regarding the scope of BLM’s permit program concerns the operations or
activities of BLM).
6
    7 C.F.R. Part 1, Subpart A, App. A, § 6(a)(ii).

                                                      3
Case 3:18-cv-00106-GEC Document 1-4 Filed 11/01/18 Page 16 of 18 Pageid#: 47




topics. Such records will help the public better understand the Forest Service’s positions and
concerns about its NEPA implementation, which will allow for more informed public comment
on the agency’s proposal to reform its NEPA procedures.

       Third, disclosure of the requested information is likely to result in greater public
understanding on these matters. 7 SELC is an environmental organization that routinely shares
information concerning the activities and operations of government agencies, including
information concerning the Forest Service, via its website, press releases, public comments,
published reports, in-person presentations, interviews with the media, and direct communications
with other interested organizations. 8 SELC intends to review and analyze the information
provided in response to this request and to share this information and its analysis with its
supporters, other interested organizations, members of the press, and the general public at
appropriate times through these various mediums. Given the nature of the information sought,
the high level of public interest in national forest projects, and SELC’s plan for sharing and
publicizing the results of its findings with members of the public, it is likely that disclosure of the
requested information will contribute to public understanding. 9

        Fourth, the contribution to public understanding is likely to be significant. The Forest
Service’s NEPA procedures provide the main process for the public to engage in national forest
management, and agency efforts to change those procedures—particularly attempts to reduce
public participation—could have major effects nationwide. The Forest Service’s advanced
notice of proposed rulemaking on revising its NEPA procedures requests comment on, among
other things, “[p]rocesses and analysis requirements that can be . . . eliminated,” larger scale
approaches to land management, and actions that can be excluded from NEPA’s requirements. 10
All of these options could amount to severe reductions in public participation in national forest
management, a matter of major significance to stakeholders throughout the country. Documents
or records in the Forest Service’s possession that support or relate to these efforts are thus likely
to contribute significantly to the public’s understanding.


7
    Id. § 6(a)(iii).
8
 See, e.g., Southern Environmental Law Center, Atlantic Coast Pipeline Decision Puts National
Forests at Risk, https://www.southernenvironment.org/news-and-press/press-releases/atlantic-
coast-pipeline-decision-puts-national-forests-at-risk.
9
  Cf. Forest Guardians v. Dep’t of Interior, 416 F.3d 1173, 1180 (10th Cir. 2005) (online
newsletter, email lists and website help show that requested information is likely to contribute to
public understanding); D.C. Tech. Assistance Org. v. U.S. Dep’t of Housing & Urban Dev., 85 F.
Supp. 2d 46, 49 (D.D.C. 2000) (noting that “technology has made it possible for almost anyone
to fulfill th[e] requirement” that requested documents will likely contribute to an understanding
of government activities or operations).
10
     83 Fed. Reg. 302.

                                                  4
Case 3:18-cv-00106-GEC Document 1-4 Filed 11/01/18 Page 17 of 18 Pageid#: 48




        As to the final two factors, SELC has no commercial interest in the disclosure. 11 SELC is
a 501(c)(3) nonprofit organization with a public interest mission and, by definition, no
commercial interests. SELC seeks the disclosure solely in the public interest of obtaining
information about the Forest Service’s activities and operations related to revising its
environmental analysis and decision-making processes, including its NEPA procedures.
Although SELC is a legal organization, SELC does not profit, or otherwise have a commercial
interest, in document review or litigation. SELC does not charge its clients for attorney time or
enter into contingency agreements, nor does it sell or distribute government information for
financial gain. Further, it would not be proper for the agency to claim that, just because SELC is
a legal organization, there is some abstract possibility of future litigation which creates a
commercial interest, since any such possibility is not itself a commercial interest. 12

        Congress intended federal agencies to be guided by the principle that “fee waivers play a
substantial role in the effective use of the FOIA, and they should be liberally granted to all
requesters other than those who are commercial users.” 13 “[T]he presumption should be that
requesters in these categories are entitled to fee waivers, especially if the requesters will publish
the information or otherwise make it available to the general public.” 14 Given this presumption,
as well as the strong likelihood that the release of the requested information will significantly
contribute to the public’s understanding of the activities and operations of the government, the
Forest Service should grant SELC any necessary fee waivers.

       In the event that the Forest Service declines to grant the fee waiver request, we
understand that the first two search hours and 100 pages of documents are free. 15 If the waiver is
denied and the request will involve more than two search hours or more than 100 pages of
documents, please contact me before the request is processed to discuss this matter.

       If you have any questions, please do not hesitate to contact me. I am happy to work with
you to clarify the scope of our request and to facilitate the production of the requested public
records. Thank you in advance for your assistance.



11
     7 C.F.R. Part 1, Subpart A, App. A, § 6(a)(v)-(vi).
12
  See McClellan Ecological Seepage Situation v. Carlucci, 835 F.2d 1282, 1287 n.4 (9th Cir.
1987).
13
  132 Cong. Rec. S14298 (Sept. 30, 1986) (Sen. Leahy) (emphasis added); Judicial Watch v.
Rossotti, 326 F.3d 1309, 1312 (D.C. Cir. 2003); McClellan Ecological Seepage Situation v.
Carlucci, 835 F.2d 1282, 1284 (9th Cir. 1987).
14
     Ettlinger v. FBI, 596 F. Supp. 867, 873 (D. Mass. 1984) (quoting legislative history).
15
     7 C.F.R. Part 1, Subpart A, App. A, § 3(a).

                                                   5
Case 3:18-cv-00106-GEC Document 1-4 Filed 11/01/18 Page 18 of 18 Pageid#: 49
